          Case 2:20-cv-00063-JTR Document 29 Filed 05/06/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

MARIO LAMAR BRADLEY                                                  PLAINTIFF

V.                           No. 2:20-CV-00063-JTR

PATRICIA SNYDER, Jail Administrator,
Arkansas County; and TODD WRIGHT,
Sheriff, Arkansas County Jail                                     DEFENDANTS



                                   JUDGMENT

         Consistent with the Order that was entered separately today, it is

CONSIDERED, ORDERED, and ADJUDGED that Plaintiff Mario Lamar

Bradley’s case is dismissed, without prejudice.

         Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that any in forma

pauperis appeal of this Judgment or the accompanying Order is not taken in good

faith.

         DATED this 6th day of May, 2021.


                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
